EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0012957, filed on 2/4/2020.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in a telephone interview with Attorney Patrick Lai, Reg. No. 65208 on June 2, 2022.
Only the claims presented below are being amended in this Examiner's Amendment, with all other claims being in final form as presented in the original application filed October 22, 2020 (herein “Original Claims”). Where an ellipsis “ ... “ appears in the amendments below, this indicates the remainder of the claim being as it was presented in the Original Claims, with no further Examiner’s amendments made thereafter.

Claim 1: 
A speech processing method comprising:
generating information on an activation timing of a microphone, wherein the activation timing corresponds to a time period when a first utterance is received;
tagging utterances with the generated information in response to receiving the first utterance; [[and]]
activating the microphone by generating a signal in response to an event based at least in part on detecting that the event satisfies the activation timing while the first utterance is provided, [[;]]
receiving a second utterance through the activated microphone; and
generating a response to the received second utterance based at least in part on extracting at least one of an intent or a subject of the second utterance, wherein generating the response further comprises:
splitting the second utterance into an N number of sub-sections, wherein N is a first number; and
extracting at least one of the intent or the subject from a first extraction section comprising a first sub-section to an M-th sub-section among the N sub-sections, wherein M is a second number smaller than N, wherein the response is generated based on the extracted intent or the extracted subject.
Claim 7- cancelled
Claim 8
The speech processing method of claim [[7]] 1, further comprising ...
Claim 9- cancelled
Claim 10
The speech processing method of claim [[9]] 1, wherein based on a determination that a reliability ...
Claim 11
The speech processing method of claim [[9]] 1, wherein based on a determination ...
Claim 12
The speech processing method of claim [[7]] 1, further comprising controlling ...
Claim 13
A speech processing device comprising:
a microphone for receiving a speech signal;
a memory storing multiple first utterances; and
a processor configured to: 
generate information on an activation timing of a microphone, wherein the activation timing corresponds to a time period when a first utterance is received, 
tag utterances with the generated information in response to receiving the first utterance, [[and]] 
activate the microphone by generating a signal in response to an event when the event based at least in part on detecting that the event satisfies the activation timing while the first utterance is provided,
receive a second utterance through the activated microphone, and 
generate a response to the received second utterance based at least in part on receiving at least one of intent or subject of the second utterance, wherein generating the response further comprises:
split the second utterance into an N number of sub-sections, wherein N is a first number; and
extract at least one of the intent or the subject from a first extraction section comprising a first sub-section to an M-th sub-section among the N sub-sections, wherein M is a second number smaller than N, wherein the response is generated based on the extracted intent or the extracted subject.

Claim 14- cancelled
Claim 15
The speech processing device of claim [[14]] 13, wherein the processor is further …
Claim 16- cancelled
Claim 17
The speech processing device of claim [[16]] 13, wherein based on …
Claim 18
The speech processing device of claim [[16]] 13, wherein based on …
Claim 19
The speech processing device of claim [[14]] 13, wherein the processor …

Reasons for Allowance
The independent claims of 1 and, 13 were amended to include 9, 7 into claim 1, and similarly claims 16 and 14 into claim 13.  Claims 7, 9, 14 and 16 are cancelled. The claims amended in a manner that places the application in condition for allowance. As such, claims 1 – 6, 8, 10 -13, 15, 17 – 20 are allowed over the prior art on record.  
	Regarding claims 1 – 6, 8, 10 -13, 15, 17 – 20, the following is an examiner’s statement of reasons for allowance. The amended claims 1 and 13 recite:” splitting the second utterance into an N number of sub-sections, wherein N is a first number; and extracting at least one of the intent or the subject from a first extraction section comprising a first sub-section to an M-th sub-section among the N sub-sections, wherein M is a second number smaller than N, wherein the response is generated based on the extracted intent or the extracted subject.”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter is Atsushi et al. (JP-2017032738A), where he teaches Par. 0040:” The main point of the invention of the second embodiment is that the relationship between the utterance intention time-series information for each partial section and the utterance intention for each utterance is learned as an N-gram model. The N-gram model is a model that expresses the appearance probability of a certain sentence (a sequence of words) as a product of the appearance probabilities of a chain of N words (Reference Non-Patent Document 3), and the word order is the sentence appearance probability. Reflected. This is applied to the utterance intention. Hereinafter, description will be made with reference to FIG. 15 (N = 3 in this figure). That is, an utterance intention N-chain model for each partial section for each utterance intention for each utterance (hereinafter referred to as an utterance intention N-gram model) is created in advance, and the partial section corresponding to the utterance input as the utterance intention extraction target For each utterance intention sequence, the utterance intention for each utterance is extracted by selecting the utterance intention N-gram model of the utterance intention for each utterance with the highest probability of appearance. This makes it possible to extract the utterance intention for each utterance using the utterance intention order information for each partial section.”
However, none of the prior art of record including Atsushi teach specifically splitting the second utterance into an N number of sub-sections, wherein N is a first number; and extracting at least one of the intent or the subject from a first extraction section comprising a first sub-section to an M-th sub-section among the N sub-sections.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 6, 8, 10 -13, 15, 17 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656